Citation Nr: 1647062	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for peripheral artery disease, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the July 2010 rating decision, the RO, in pertinent part, denied service connection for a back disability and tinnitus.  Service connection for peripheral artery disease was denied in the October 2012 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Veteran submitted an authorization and consent form to obtain private treatment records for his back disability.  Thereafter, in a June 2012 VA medical record, it was noted that the Veteran was treated by a private primary care physician and by a private doctor for his back disability.  The record does not indicate that efforts were made to obtain the above-referenced private treatment records.  Reasonable attempts to obtain those records should be made on remand.  See Massey v. Brown, 7 Vet. App. 204 (1994).

In a private opinion received in June 2011, the physician indicated that there is a possibility that the Veteran's current cervical spine disability is related to his service connected 1967 trauma.  Service treatment records reveal that the Veteran suffered a head trauma during military service.  However, the Board notes that the Veteran is not service connected for a disability related to the trauma treated during military service.  Notwithstanding, as the evidence indicates that the appellant's back disability may be related to the in-service head trauma, a VA examination should be provided on remand an etiological opinion must be obtained.

A review of the claims file reveals that the Veteran was provided a VA audiological examination in September 2016.  However, the examiner did not provide an etiological opinion.  Thus, the examination is inadequate to determine the claim of service connection for tinnitus.  Moreover, there is no indication the examination report was reviewed by the RO.  As such, a remand is required. 

Lastly, as noted herein, in the October 2015 rating decision, the RO denied entitlement to service connection for peripheral artery disease.  The Veteran submitted a timely notice of disagreement in November 2015.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, the issue must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issue of entitlement to service connection for peripheral artery disease.

2.  After securing any necessary authorization, obtain private treatment records for the Veteran's back disability and tinnitus, to include records from the physicians identified in the June 2012 VA treatment record. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.

Following examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability is related to his period of active military service.

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is asked to discuss the 1967 head trauma treated during service and the relationship, if any, to any current back disability.

The examiner should discuss the lay statements regarding the onset of the Veteran's back disability.

4.  Forward the claims file to the examiner who provided the September 2016 VA audiological examination, or another appropriate physician if he is unavailable, to obtain an opinion regarding the nature and etiology of the Veteran's tinnitus.  The claims file, including a copy of this remand should be reviewed by the examiner to become familiar with the Veteran's relevant medical history.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is related to his period of active military service.

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should discuss the lay statements regarding the onset of tinnitus.

5.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case on all perfected issues. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




